Citation Nr: 1641076	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  16-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1962 to July 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's sleep apnea became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) note that on September 1962 enlistment examination he had normal sinuses, mouth, and throat.  An October 1983 record notes complaints of nasal airway obstruction and sinus drainage.  The Veteran related his wife's reports of increased snoring and episodes of sleep apnea.  Examination suggested allergic rhinitis and a moderate septal deviation.  A November 1983 follow-up record notes complaints of nocturnal nasal congestion and mild postnasal drip; examination showed normal ears, a midline septum with some minor non-obstructive spurs, normal mucosa, and normal turbinates; sinus x-rays were normal.  The assessment was mild rhinitis.  A separate November 1983 clinical record notes complaints of sneezing, nasal obstruction, and increased nighttime snoring. 

Following service, a December 1984 (less than five months after the Veteran's separation from service) clinical record notes complaints of severe snoring and apneic episodes confirmed by the Veteran's wife.  The assessment was "? Sleep apnea syndrome."  A separate December 1984 clinical record notes that the Veteran's wife described symptoms characteristic of a "classical [history] of sleep apnea," including reports that the Veteran's breathing stops during sleep, only to be restarted by a loud grunt.  The provisional diagnosis was sleep apnea.  Pulmonary function tests were ordered prior to referral for a sleep study.

A January 1985 clinical record notes a provisional diagnosis of sleep apnea but indicates that pulmonary tests were unavailable as there was a constant air leak in the testing equipment.  [Subsequent testing showed no obstruction, normal arterial blood gases, and normal diffusion capacity for carbon monoxide.]  A March 1985 clinical record notes that the Veteran was still awaiting a sleep study for apneas.  A December 1985 clinical record notes continuing complaints of sleep problem, but indicates that there has been no contact with the Veteran regarding scheduling a sleep study.   
 
A March 1986 VA sleep screening of two hours and 30 minutes revealed 37 episodes of apnea, 31 of which were severe obstructive in nature.  The assessment was predominantly obstructive sleep apnea.  

On an October 1986 VA two-day sleep study the impression was minimal sleep apnea syndrome characterized by episodes of central and sub-obstructive apnea with minimal impact in oxygen saturation.

A December 1988 private sleep study noted an impression of obstructive sleep apnea, aided by a nasal pressure setting of 10cm H2O.  

A June 2001 private sleep study showed obstructive sleep apnea.  An April 2008 sleep study showed "Obstructive and central appearing sleep apnea with moderate frequency (similar to 2001 report) and mild snoring during the initial portion of the study."  

June 2006 to November 2013 clinical records from a private sleep disorder center note an ongoing diagnosis of, and treatment for, moderate obstructive sleep apnea.  A May 2013 study ruled out narcolepsy and confirmed moderate sleep apnea.  

On April 2016 VA examination, the Veteran reported a long-standing history of daytime sleepiness and fatigue associated with snoring and apneic episodes which began in service.  He provided a history similar to that noted above.  The examiner opined that the Veteran's sleep apnea is less likely as not caused by, the result of, or aggravated by the noted reported episodes of snoring/apnea and provisional diagnosis of sleep apnea in service.  The examiner noted that there were no objective findings in the STRs indicating an official diagnosis of sleep apnea based on a sleep study.  The examiner noted occasional treatment for upper respiratory infection symptoms of nasal obstruction and sinus congestion since the 1960's; however, in October 1983, upon report of similar symptoms and a presumptive assessment of sleep apnea, the Veteran was referred to an ENT physician and diagnosed with mild rhinitis.  The examiner noted an additional provisional diagnosis of sleep apnea in December 1984, an "abnormal" sleep study in November 1985, but explained that the official sleep study confirming sleep apnea was not until October 1986.   

At his July 2016 Board hearing, the Veteran testified that he has had continuous sleep apnea symptoms since service.  Specifically, he explained that the symptoms he experienced on December 1984 clinical examination (when diagnosed with questionable sleep apnea syndrome) were the same he experienced in service in 1983.  He further testified that he experienced those same symptoms on 1986, 1988, and 2001 sleep study examinations (which confirmed obstructive sleep apnea).  Finally, he reported continuous private treatment since 2006 and related that the symptoms he has currently (without CPAP use) are the same as those he experienced in service.  

Analysis

It is not in dispute that the Veteran currently has sleep apnea, as he has undergone continuous treatment since 2006 for moderate obstructive sleep apnea and such was diagnosed on April 2016 VA examination.  The record also shows lay reports (from the Veteran and his spouse) of snoring and apneic episodes in service.    

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case; the Board finds no reason to question his reports of continuity of symptoms.  Nothing in the record clearly and directly contradicts his accounts.  In fact, the medical evidence tends to support the Veteran's report of continuity of symptoms since service.  In December 1984 (within five months of separation from service), he complained of severe snoring and apneic episodes (confirmed by his spouse).  The provisional assessment was "? Sleep apnea syndrome."  Later in December 1984, a clinical examiner noted that his wife's lay statements were consistent with a classical history of sleep apnea, and provisionally diagnosed sleep apnea.  Although a sleep study was ordered in December 1984, the evidence reasonably explains the delay in obtaining the sleep study (including malfunctioning equipment and the hospital's failure to contact the Veteran).  On March 1986 sleep study, the assessment was obstructive sleep apnea; such diagnosis has continued since, including on October 1986, December 1988, June 2001, April 2008, and May 2013 sleep studies.  The Veteran has testified that the symptoms he reported at each examination were consistent with those he experienced in service in 1983; the Board finds no reason to find his testimony other than credible.

The Board notes the April 2016 VA examination report, which includes a negative nexus opinion.  However, that opinion does not consider the Veteran's July 2016 testimony that the symptoms he experienced in service, and five months after separation from service, were the same as those experienced at subsequent examinations where sleep apnea was diagnosed.  Additionally, the fact that the official diagnosis of sleep apnea was not made until March 1986 (20 months after his separation from service) does not in itself preclude a finding of service connection, as probative evidence in the record reasonably shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Furthermore, the evidence shows that although a sleep study was ordered in December 1984, such examination did not take place until March 1986 (a 15-month delay due to equipment failure and problems contacting the Veteran); when the study was completed, it showed sleep apnea.    

In summary, the evidence reasonably shows that the Veteran's obstructive sleep apnea became manifest during his active service and has persisted since.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that service connection for sleep apnea is warranted.




ORDER

Service connection for sleep apnea is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


